Case 2:20-mj-01878-DUTY Document 10 Filed 04/29/20 Page 1 of 2 Page ID #:23



  1

  2
                                                                      APR 2 9 2020
  3

  4

  5

  6

  7

  8

  9                              UNITED STATES DISTRICT COURT
 l0                          CENTRAL DISTRICT OF CALIFORNIA
 11
       UNITED STATES OF AMERICA,                 NO.20-mj-1878
 12
                    Plaintiff,                                       RELO~N][SETTING
 13                                              ONDI  RTIONS~ OF           SE AFTER
               v.                                HEARING(18 U.S.C. §3148( ):
 14                                               Allegations of Violation of Pretrial
       JENNY YUNAK                                onditions of Release)
 15

 16
                                                     A.
 17
             On motion ofthe Government involving an alleged violation of conditions
 18
       pretrial release, and a warrant for arrest,
 19
                                                     I:
 20
             The court finds there is:
 21
      (1)
 22
             (A) O          Probable cause to believe that the defendant has committed a
 23
                            Federal, State, or local crime while on release and/or
 24
            (B) (~          Clear and convincing evidence that the defendant has violated any
 25
                            other condition of release; and
26
      (2) (A) (~ Based on the factors set forth in 18 U.S.C. §3142(g), there is no
27
                            condition or combination of conditions ofrelease that will assure
28
                            that the defendant will not flee or pose a danger to the safety of
Case 2:20-mj-01878-DUTY Document 10 Filed 04/29/20 Page 2 of 2 Page ID #:24



  1                   any other person or the community; or
  2       (B) ()      The defendant is unlikely to abide by any condition or
  3                   combination of conditions of release.
  4 (3)         O     There is probable cause to believe that, while on release, the
  5                   defendant committed a Federal, State, or local felony, and the
  6                   presumption that no condition or combination of conditions will
  7                   assure that the person will not pose a danger to the safety of any
  8                   other person or the community has not been rebutted.
  9                                        OR
 10 (4)        ()     The court finds that there are conditions ofrelease that will assure
 11                   that the defendant will not flee or pose a danger to the safety any
 12                   other person or the community, and that the defendant will abide
 13                   by such conditions. See separate Order setting conditions.
 14            () It is further ordered that this order is stayed for 72 hours in order
 15                   to allow the Government to seek review from the assigned district
 16                   judge or criminal duty district judge as appropriate.
 17                                        OR
 18                                         C.
 19             O     IT IS ORDERED defendant be detained prior to trial.
20 DATED:
21            ~~ ~l°7~
22
23                                 PED~ ~T. CASTILLO
                                   UNIT D STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                                                     -2-I
